DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This Office action is responsive to amendment filed 05/04/2021.

Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1, 7 and 24-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (“Lee”) (Pub. No.: US 2012/0307174 A1) in view of Hong et al. (“Hong”) (Pub. No.: US 2014/0313181 A1).
Regarding claims 1 and 24, Lee discloses a display apparatus (fig. 1) comprising: a display panel (300) configured to display an image;
a gate driver (400) configured to output a gate signal to the display panel; and 

a first gate off voltage of a first gate signal selectively applied to the first subpixel having the first color and a second gate off voltage of a second gate signal selectively applied to the second subpixels having the second color (a gate-off voltage Voff to be applied to the first subpixel R in gate line G1 and the second subpixel G in gate line G2) (para. 0050).
Lee does not specifically disclose a first gate off voltage is different from a second gate off voltage.
In a similar field of endeavor, Hong discloses a first gate off voltage (Voff1) applied to a gate line G1 is different from a second gate off voltage (Voff2) applied to a gate line G2 (paras. 0056-0057).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the different gate off voltages as taught by Hong in the system of Lee in order to prevent flickering from being recognized and reduce power consumption without deteriorating display quality.
Regarding claim 7, Lee discloses subpixel rows of the display panel alternately displays red, green and blue colors, and
wherein the gate driver is configured to generate gate signals alternately based on six gate clock signals having six different phases (para. 0059).

Regarding claim 26, Lee discloses a first gate on voltage is applied to the first subpixels and a second gate on voltage which is different from the first gate on voltage is applied to the second subpixels (paras. 0042-0046).

6.	Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Hong and further in view of Wang et al. (“Wang”) (US 2018/0122310 A1).
Regarding claim 20, the combination of Lee and Hong does not specifically disclose the gate signal has a main charge gate pulse and a precharge gate pulse prior to the main charge gate pulse.
In a similar field of endeavor, Wang discloses the gate signal has a main charge gate pulse (the charged pulse at time period T2) and a precharge gate pulse (the charged pulse at time period T1) prior to the main charge gate pulse (para. 0005).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention was made to incorporate the gate pulse as taught by Wang in the system of Lee and Hong in order to allow pixel can be charged in advance and more quickly to the desired potential.

7.	Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Hong and further in view of Won et al. (“Won”) (US 2015/0302816 A1).
Regarding claim 21, the combination of Lee and Hong does not specifically disclose a gate signal applied to a lower portion of the display panel is delayed than 
In a similar field of endeavor, Won discloses a gate signal applied to a lower portion of the display panel is delayed than a gate signal applied to an upper portion of the display panel with respect to a load signal (para. 0051).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention was made to incorporate the gate signal as taught by Won in the system of Lee and Hong in order to prevent an image distortion and improve a display quality.

8.	Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Hong and further in view of Takahara (US 2015/0279272 A1).
Regarding claim 22, the combination of Lee and Hong does not specifically disclose a gate pulse of the gate signal has a normal driving duration and an overdriving duration having a voltage level greater than a voltage level of the normal driving duration.
In a similar field of endeavor, Takahara discloses a gate pulse of the gate signal has a normal driving duration and an overdriving duration having a voltage level greater than a voltage level of the normal driving duration (para. 0157).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention was made to incorporate the over-drive voltage as taught by Takahara in the system of Lee and Hong in order to prevent crosstalk and display unevenness.
23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Hong and further in view of Lee et al. (“Lee ‘930”) (US 2016/0210930 A1).
Regarding claim 23, the combination of Lee and Hong does not specifically disclose a gate on voltage defining a high level of the gate signal increases as time passes in a frame, and wherein a gate off voltage defining a low level of the gate signal decreases as time passes in the frame.
In a similar field of endeavor, Lee discloses a gate on voltage defining a high level of the gate signal increases (Von_ref to Von_Max) as time passes in a frame (fig. 5, para. 0069), and
wherein a gate off voltage defining a low level of the gate signal decreases (Voff_ref to Voff_Min) as time passes in the frame (para. 0069).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention was made to incorporate the gate signal as taught by Lee‘930 in the system of Lee and Hong in order to allow the gate signal is effectively prevented from being distorted according to positions thereof in the display panel (para. 0011).

Allowable Subject Matter
10.	Claims 2-6, 8-9 and 27-33 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

the claimed invention is directed to a display apparatus, which the deterioration of the switch which may be varied according to the color of the subpixel may be properly compensated. Claims 2 and 27 identify the distinct limitations “a gate off voltage of a gate signal applied to a blue subpixel is less than a gate off voltage of a gate signal applied to a subpixel which is not the blue subpixel”. Claim 4 identifies the distinct limitations “a first gate on voltage of the first gate signal applied to the first subpixel row to turn on the switching elements of the first subpixel row is different from a second gate on voltage of the second gate signal applied to the second subpixel row to turn on the switching elements of the second subpixel row”. Claim 8 identifies the distinct limitations “first and seventh gate signals respectively applied to…the gate on voltage and the third gate off voltage”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Response to Arguments
12.	Applicant's arguments filed 05/04/2021 have been fully considered but they are not persuasive. Applicant stated that “in HONG, the first gate off voltage Voff1 of a first gate signal is not selectively applied to the first subpixels having the first color and a second gate off voltage Voff2 of a second gate signal is not selectively applied to the second subpixels having the second color but the first gate off voltage Voff1 of a first .

Conclusion
13.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER T NGUYEN whose telephone number is (571)272-7696.  The examiner can normally be reached on Mon-Fri 7:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C Lee can be reached on 5712722963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JENNIFER T NGUYEN/Primary Examiner, Art Unit 2693